Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is the Non-Final Office action in response to communications received on 08/26/20.  Claims 1-17 are currently pending and addressed below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 11 positively recites a “tibia spine” which is a part of human anatomy, and therefore, constitutes non-patentable subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 are dependent upon themselves, which renders the claims indefinite.   Appropriate correction is required.  


Allowable Subject Matter
Claims 3, 8, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosa et al. 2003/0100953.
Rosa discloses a tibial implant having an outer edge including a first edge, second edge, an anterior edge, and a posterior edge, an ML width and an AP width (Fig 9). The AP width is about 160 to about 190 percent of the ML width (Claim 1).  There are also transition curves between the posterior curve and the anterior curve (Fig. 9) (Claims 2, 5).  The outer edge also includes a posterior, medial, lateral, and anterior curves (Fig. 9) (Claim 12).  The anterior curve extends about 60 to 80 percent of the ML width from the first edge (Claim 20) (Fig. 3).  The implant has a first edge configured to be oriented parallel to a spine of the tibia (Claim 11).  Rosa also discloses a medial curve 

Claims 1, 2, 4-7, and 9-16  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romagnoli 2009/0299481.
Romagnoli discloses a tibial implant having an outer edge including a first edge, second edge, an anterior edge, and a posterior edge, an ML width and an AP width. The AP width is about 160 to about 190 percent of the ML width (Claim 1).  The first edge is angled in an anterior to posterior direction relative to an AP axis of the tibia (Fig. 4) (Claim 11).  The posterior and anterior curves are joined by a transition surface that is posteriorly offset from a midline of an AP axis (Fig. 4) (Claim 4, 14). The posterior curve extends to about 75 to 100 percent of the ML width and the anterior curve extends about 60 to about 80 percent of the ML width from the first edge (Fig. 4) (Claims 9, 10). Romagnoli discloses at the anterior curve with about 20 percent of the ML width from the first edge and extends to the lateral curve and had a radius of curvature that is smaller than a radius of curvature of the lateral curve; a flat transition surface, and the posterior curve has a radius of curvature of the anterior and lateral curves (Fig. 4) (Claims 15, 16).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774